Citation Nr: 1734265	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  09-37 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, to include anxiety disorder, depression, paranoid schizophrenia (also claimed as anti-social), and alcoholism.

2. Basic eligibility to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Army and Navy Union, USA


ATTORNEY FOR THE BOARD

S. An, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.  

In November 2013, the Veteran initially requested a videoconference hearing before the Board but due to his current incarceration, in a January 2014 letter, the Board informed him that his hearing could be deferred if he would be released in the near future.  He was also informed that he and/or his representative may provide a written statement in lieu of such hearing.  The Veteran then responded in January 2014 but did not reference the Board's letter or his pending request for a hearing.  Subsequently, in a March 2014 letter, the Veteran was informed that, if he were presently incarcerated, the Board could not accommodate a videoconference hearing at the present time.  He was again informed that, if he would be released in the near future, he should so inform the Board.  Thereafter, in April 2014 correspondence, the Veteran requested that the Board move forward with his appeal.  As such, the hearing request is deemed withdrawn. 38 C.F.R. §§ 20.702(e), 20.704(e) (2016).  

The Board observes that a November 2013 letter offering the Veteran's representative an opportunity to provide argument on the Veteran's behalf was sent to the wrong representative.  However, the aforementioned January 2014 and March 2014 letters informing the Veteran of his alternative options to submit argument were sent to the correct representative.  Despite the return of the January 2014 letter as undeliverable, the Board finds that the Veteran's representative was informed of the Veteran's incarceration, thus his inability to participate in a hearing, and the right to submit written argument.  Therefore, there is no prejudice to the Veteran in the Board proceeding with a decision at this time.

This matter was previously before the Board in July 2014.  At that time, the Board re-characterized the Veteran's claim as entitlement to service connection for a psychiatric disorder, to include anxiety disorder, depression, paranoid schizophrenia (also claimed as anti-social), and alcoholism and remanded the case for further development. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). The matter has properly returned to the Board for appellate consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.  


FINDINGS OF FACT

1. The Veteran is currently incarcerated and serving multiple life sentences.

2. The Veteran had 90 days of active duty during the Vietnam era, has attained the age of 65 years and older, and meets the income and net worth requirements for pension.

3. There is no competent medical evidence of a psychiatric disorder, except for personality disorder and alcohol abuse.

4. A personality disorder may not be service connected as a matter of law.

5. Alcohol abuse is the result of the Veteran's own willful misconduct and thus a bar to establishing service connection.



CONCLUSIONS OF LAW

1. The criteria for basic eligibility for nonservice-connected pension benefits have been met. 38 U.S.C.A. §§ 1505(a), 1513, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.666 (2016).

2.  A personality disorder is not a disease or injury within the meaning of the law providing compensation. 38 C.F.R. §§ 3.303, 4.9 (2016).

3.  A psychiatric disorder was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

As the Board's decision to grant nonservice-connected pension herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.

With respect to the issue of entitlement to service connection for a psychiatric disorder, to include anxiety disorder, depression, paranoid schizophrenia (also claimed as anti-social), and alcoholism, VA's duty to notify was satisfied by letters issued in May 2008, September 2008, August 2012, April 2013, and August 2014.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. See 38 U.S.C.A. §§5102, 5103, 5103A; 38 C.F.R. §3.159.  Further, the Veteran has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Moreover, the Board finds that there was substantial compliance with the Board's July 2014 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order. Stegall v. West, 11 Vet. App. 268 (1998). Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required. See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

The Veteran was afforded a VA mental disorders examination in August 2016 and a supplemental opinion obtained in December 2016 for his claimed disability.  When VA undertakes to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

The Board notes that it has thoroughly reviewed all the evidence of record in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

II. Nonservice-connected Pension 

Pursuant to 38 U.S.C.A. § 1521, pension eligibility is established for a Veteran who served for 90 days or more during a period of war; who meets certain income and net worth requirements; and, who is permanently and totally disabled due to nonservice-connected disabilities that are not the result of the Veteran's willful misconduct or by reason of having attained the age of 65 years or older.  38 U.S.C.A. §§ 1513, 1521; 38 C.F.R. § 3.3.  

At the outset of the Board's analysis of this claim, the record reflects that the Veteran has been incarcerated throughout the pendency of the appeal, to include at the time he submitted his claim for nonservice-connected pension benefits, and that he remains, continuously incarcerated serving multiple life sentences.  Applicable law and regulations indicate that no pension under public or private laws administered by VA shall be paid to or for an individual who has been imprisoned in a Federal, State, or local penal institution as a result of conviction of a felony or misdemeanor for any part of the period beginning sixty-one days after such individual's imprisonment begins and ending when such individual's imprisonment ends. 38 U.S.C.A. § 1505(a); 38 C.F.R. § 3.666; see also Latham v. Brown, 4 Vet. App. 265 (1993).

With that said, however, the issue of basic eligibility for nonservice-connected pension benefits is separate from an analysis of entitlement to payment of those benefits.

The Board finds the Court's reasoning in Valchar v. Shinseki persuasive where it was observed that a benefit payment and entitlement to payment were two wholly separate things and, although a veteran's pension payment may be withheld permanently or redirected to family members, his basic entitlement to that pension did not vanish merely because he was incarcerated.  The Court concluded that basic pension eligibility and its appurtenant rights survive a veteran's imprisonment even if the veteran's right to receive payment does not. No. 12-2431, December 2013 Memorandum Decision; Shepard v. Shinseki, 26 Vet.App. 159, 163-68 (2013); 38 U.S.C. § 1505(a),(b).

In other words, while a veteran may be eligible for such pension benefits, the payment of pension benefits may be barred by statute or regulation in certain circumstances, such as, as applicable in this case, when a veteran is incarcerated. See 38 U.S.C.A. § 1505(a); 38 C.F.R. § 3.666; see also Latham, 4 Vet. App. at  265.  Accordingly, while the AOJ's decisions addressed whether the Veteran was entitled to the payment of pension benefits, the issue on appeal is the Veteran's eligibility for such benefits, which as pointed out above is a separate analysis.

In that regard, the Board finds entitlement to basic pension eligibility is warranted.  The Veteran's active service, which spanned from June 1963 to November 1967, includes service of 90 consecutive days during the Vietnam era.  Thus, the Veteran's service satisfies the first eligibility requirement for nonservice-connected pension benefits eligibility.  As to the second requirement, the Veteran has attained the age of 65 years and older.  Moreover, the Veteran also meets the income requirements specified; due to his incarceration, he does not have an annual income in excess of the applicable maximum annual pension rate.   

Based on the foregoing, basic eligibility for nonservice-connected pension benefits is granted.  In granting such benefit, the Board, in its Order below, directs that such award is subject to the laws and regulations controlling the award of monetary benefits, which includes the foregoing laws and regulations pertaining to the bar of payment of pension benefits when a veteran is incarcerated.

III. Service Connection 

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Antisocial Personality Disorder 

The Veteran's original claims were specific to service connection for anti-social personality disorder, depression, anxiety, nervousness, and alcoholism.  Although the Board expanded the Veteran's claim to include any psychiatric condition, the Board finds that the Veteran's current diagnosis of antisocial personality disorder warrants a separate explanation below.

In August 2016, the Veteran was afforded a VA psychiatric examination.  The examiner, a licensed VA psychologist, diagnosed the Veteran with alcohol use disorder and antisocial personality disorder.  Notably, at the time of the evaluation, the examiner found that the Veteran had no medication for mental health diagnoses and observed him functioning without symptoms.  He further remarked that there appeared to be no mental health diagnoses at the time of the examination, except for personality disorder and alcohol use, which was in full remission due to being in a controlled environment. See August 2016 Mental Disorders Disability Benefits Questionnaire (DBQ).  

A personality disorder is not a disability for which service connection may be granted; rather, it is considered a congenital or developmental abnormality. See 38 C.F.R. §§ 3.303(c); 4.127.  Specifically, 38 C.F.R. § 3.303(c) proscribes that a personality disorder is not a disease or injury within the meaning of the Veteran's benefits law. See also 38 C.F.R. § 4.9.

Here, the Veteran's diagnosed antisocial personality disorder is, therefore, not a disability for which VA compensation benefits may be awarded. See Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding "that 38 C.F.R. § 3.303(c), as it pertains to personality disorders, is a valid exercise of the authority granted to the Secretary... in 38 U.S.C. § 501).  Further, VA regulations specifically prohibit service connection for congenital or developmental defects, unless such defect was subjected to a superimposed disease or injury which created additional disability. See 38 C.F.R. § 4.127; VAOPGCPREC 82-90 (1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  

In the absence of such, service connection for a personality disorder is precluded by law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive of the issue before the Board, the claim should be denied because of the lack of legal merit or the lack of entitlement under the law).  

Alcoholism 

As to the Veteran's alcohol use disorder, the Board observes that payment of compensation for a disability that is a result of one's own alcohol or drug abuse is precluded by law.  See Section 8052 of the Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388 (effective for claims filed after October 31, 1990, as in this case).  Moreover, section 8052 also amended 38 U.S.C. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of willful misconduct, including abuse of alcohol or drugs. See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1 (n), 3.301.  Therefore, willful misconduct such as alcohol abuse, as claimed herein, is a bar to establishing service connection.  

Lastly, the record is absent as to any other diagnosed psychiatric condition.  Specifically, the 2016 examiner found no additional mental diagnoses; thereby ruling out the Veteran's claimed conditions of depression, anxiety, and paranoid schizophrenia.  As demonstrated below, the Board finds there is no competent medical evidence of a current psychiatric disorder for which service connection is available.   

The existence of a current disability is the cornerstone of a claim for VA disability compensation. See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this regard, the Board finds the August 2016 VA medical opinion constitutes the most probative medical evidence of record supporting a finding that there is no diagnosed psychiatric disorder other than antisocial personality disorder and alcohol use disorder.  

The examiner found no medical evidence to support a diagnosis of anxiety or depression in service.  He pointed out that although the Veteran reported anxiety during military service, resulting in his going AWOL, the assessment by a psychiatrist at that time revealed evidence of antisocial personality, and symptoms then were insufficient to warrant a mental health diagnosis.  Then, the 2016 examiner noted that the Veteran was evaluated psychologically following his conviction for abduction and murder where there was no finding or diagnosis of depression or anxiety.  Rather, the examiner observed that depression was related to the Veteran's incarceration and his inability to be paroled, noting he had been denied parole 32 times.  As for paranoid schizophrenia, the examiner determined that the abrupt discontinuation of medications due to transferring from a different prison resulted in alleged auditory hallucinations which abated after one week.  In fact, the symptoms never recurred.  The examiner opined that the Veteran's assertions of anxiety, depression, and paranoid schizophrenia have little validity, have no onset during military service, and are not likely a result of military service.  

There is simply no competent medical evidence of a current psychiatric disorder for which service connection is available. See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury); Gilpin, 155 F.3d 1353. See also Chelte v. Brown, 10 Vet. App. 268 (1997). (A "current disability" means a disability shown by competent medical evidence to exist.).  Absent a current disability for which entitlement for service connection can be established, the Board finds there can be no valid claim.  

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a psychiatric disorder, to include anxiety disorder, depression, paranoid schizophrenia and alcoholism.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not helpful to this claimant. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for a psychiatric disorder, to include anxiety disorder, depression, paranoid schizophrenia and alcoholism is denied.

Basic eligibility for nonservice-connected pension is granted, subject to the laws and regulations controlling the award of monetary benefits.




____________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


